United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, SHUBUTA POST
OFFICE, Shubuta, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Timothy J. Matusheski, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1495
Issued: April 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2009 appellant, through her representative, filed a timely appeal from a
February 12, 2009 merit decision of the Office of Workers’ Compensation Programs denying her
claims for a recurrence of disability and a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant established that she sustained a recurrence of
disability on or after May 24, 2007 causally related to her July 15, 2006 employment injury; and
(2) whether appellant established that she sustained a permanent impairment to a scheduled
member entitling her to a schedule award.
FACTUAL HISTORY
On July 15, 2006 appellant, then a 29-year-old rural carrier, was involved in a motor
vehicle accident while working. She stopped working that day and began receiving continuation
of pay. The Office accepted the claim for multiple contusions of the trunk, traumatic brain

hemorrhage with open wound, loss of consciousness, pulmonary insufficiency following trauma,
contusions to the face, scalp and neck, closed injury to the lumbar vertebra without spinal cord
injury and subacute delirium following closed brain injury.
On September 12, 2006 appellant’s treating physician, Dr. Joshua A. Maski, a Boardcertified neurologist, released her to light duty with work restrictions. On September 13, 2006
the employing establishment offered appellant a part-time, limited-duty position as a modified
rural carrier.1 Appellant returned to work on September 15, 2006. On November 7, 2006 the
employing establishment offered her another part-time, limited-duty position as a modified rural
carrier, which she accepted on November 13, 2006. The record reveals that appellant stopped
working on May 24, 2007.
In letters dated August 23, 2007 through January 28, 2008, the employing establishment
advised appellant that she did not submit acceptable medical documentation or other evidence to
explain her absence from scheduled duty since May 25, 2007. It subsequently placed her on
suspension and notified her of a proposed March 7, 2008 removal.
In a November 20, 2007 medical note, Dr. Bertha J. Blanchard stated that appellant was
not able to work secondary to severe frontal lobe damage from work. In a November 27, 2007
medical note, she opined that appellant could never return to work as a postal carrier.
Appellant subsequently submitted a claim for wage-loss compensation (Form CA-7) from
July 15, 2006 for “up to six months from July 15, 2006.”
In an April 8, 2008 medical report, Dr. Michael C. Molleston, a Board-certified
neurological surgeon, reviewed appellant’s medical history. Neurological examination revealed
a mild Hoffman’s sign but was otherwise near normal. Appellant had intact reflexes in the upper
and lower extremities and good strength throughout. Her pupils reacted normally and her visual
fields were full to confrontation. Appellant’s facial grimace was symmetric and her tongue
protruded midline. Dr. Molleston stated that she had the usual sequelae of a closed head injury
and stated that it was difficult to make an estimation of whether or not she could return to work.
He opined that appellant had not reached maximum medical improvement and that she could
benefit from further psychiatric therapy or evaluation by a head program. However,
Dr. Molleston noted that no further treatments or medications were necessary from a
neurosurgery perspective. He diagnosed intracranial injury with concussion and opined that the
condition was due to the July 2006 work-related motor vehicle accident. Dr. Molleston further
opined that appellant was totally and permanently disabled due to her brain injury and loss of
ability to concentrate or to reliably accept responsibility.
By letter dated May 1, 2008, the Office notified appellant of the deficiencies of her claim
for compensation and requested that she provide additional evidence to establish that she was
disabled for work on or after July 15, 2006 due to her employment injury.
On May 15, 2008 appellant filed a claim for a schedule award CA-7 form.

1

Appellant’s date-of-injury position was also a part-time position.

2

By decision dated June 3, 2008, the Office denied appellant’s claim for wage-loss
compensation after May 24, 2007 on the grounds that she did not submit sufficient evidence to
establish that she became totally disabled due to her employment injury. It noted that she did not
have any wage-loss compensation prior to May 24, 2007, as she was employed in a light-duty
position. The Office further denied appellant’s claim for a schedule award on the grounds that
she did not submit any medical evidence documenting a permanent impairment to a scheduled
member.
On June 17, 2008 appellant, through her representative, filed a request for an oral hearing
before an Office hearing representative.
In a November 11, 2008 letter, appellant’s
representative contended that she was totally disabled and also submitted a claim form for wageloss compensation dated January 25, 2008 for the period May 24, 2007 through
January 25, 2008.
In an undated medical report, Dr. David Williamson, a clinical neuropsychologist, briefly
reviewed appellant’s medical history. A neuropsychological evaluation revealed cognitive
impairments ranging from mild to severe. Appellant reported a significantly impaired
prospective memory and significantly impaired organizational skills. Dr. Williamson found that
she had emotional difficulties marked by long-term issues with anger management, impulsivity
and poor decision. He diagnosed intracranial injury, by history and sequelae of intracranial
injury. Dr. Williamson opined that appellant had an atypical neuropsychological profile and that
the specific deficits on neuropsychological testing were consistent with day-to-day problems,
including difficulty with organizational tasks, problems with recollection, notably worse
restlessness and impulsivity combined with a quick and intense temper. He stated that
appellant’s deficits could be disabling socially and in the workplace. Dr. Williamson maintained
that skills, such as the ability to pick up fine details, the ability to be flexible when the demands
of a task suddenly change and the ability to control one’s emotions, were important to the
independent productive performance in many occupations and all of these factors were
significantly more challenging to appellant. He stated that, while appellant was prone to some
impulsivity prior to her injury, she and her father reported a worsening of her ability to inhibit
inappropriate behaviors and reactions.
In an April 30, 2008 medical report, Dr. Jan P. Boggs, a Board-certified clinical
neurophysiologist, described appellant’s medical history and performed a full mental status
examination. Test results revealed some organic movement, however, Dr. Boggs stated that she
did not observe any sequelae such as fine or gross motor unsteadiness. Appellant faltered on the
mental control portion of the test, but she improved slightly on the associative tasks and was
fully oriented with an adequate store of personal and current information. Dr. Boggs diagnosed
manic-type bipolar disorder, obsessive-compulsive features and alcohol and cannabis abuse, as
well as head trauma and hip and back pain. She stated that appellant had a combination of
psychological problems involving mood and compulsion and opined that she could not martial
her thoughts sufficiently to sustain job-related tasks. Dr. Boggs noted that relating to others on
the job could also pose a problem. She recommended psychiatric intervention, including
psychotherapy.
A telephonic hearing before an Office hearing representative took place on
December 9, 2008. Appellant testified that she stopped working in May 2007. She stated that

3

she was told by her supervisors that her job was going to be terminated and moved to Memphis,
Tennessee but that she did not receive anything in writing to this effect. Appellant further
testified that she was not ordered to stop working and that if she had reported to work on her
scheduled day, the employing establishment would have found work for her to perform.
By decision dated February 12, 2009, the Office hearing representative affirmed the
denial of appellant’s claim for a recurrence of disability after May 24, 2007 on the grounds that
she did not show a change in the nature and extent of her light-duty job or a change in the nature
and extent of her employment-related condition. It further affirmed the denial of appellant’s
claim for a schedule award on the grounds that the brain is not a scheduled member and there
was no medical evidence showing that she sustained a permanent impairment of an extremity.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”2 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.3 Where no such rationale is present,
medical evidence is of diminished probative value.4
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden, the employee must
show either a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the light-duty requirements.5 To establish a change in the nature and extent
of the injury-related condition, there must be probative medical evidence of record. The
evidence must include a medical opinion, based on a complete and accurate factual and medical
history and supported by sound medical reasoning, that the disabling condition is causally related
to employment factors.6

2

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

5

Albert C. Brown, 52 ECAB 152, 154-155 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

6

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Maurissa Mack 50 ECAB 498, 503 (1999).

4

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained multiple contusions of the trunk, traumatic
brain hemorrhage with open wound, loss of consciousness, pulmonary insufficiency following
trauma, contusions to the face, scalp and neck, closed injury to the lumbar vertebra without
spinal cord injury and subacute delirium following closed brain injury due to the July 15, 2006
employment-related motor vehicle accident. Appellant returned to part-time, light duty from
September 26, 2006 through May 24, 2007. The issue is whether she established that she
sustained a recurrence of disability on or after May 24, 2007.7 Appellant must show that she
experienced either a change in her light-duty requirements or a change in her employmentrelated condition, which totally disabled her from performing her light-duty position.8
The record does not establish that the employing establishment changed appellant’s lightduty requirements or withdrew her light-duty position. At appellant’s telephonic hearing before
an Office hearing representative, she testified that she stopped work on May 24, 2007 because
she was informed by her supervisors that her position was terminated and moved to Memphis,
Tennessee. This statement, however, is not supported by the record. By letters dated August 23,
2007 through January 28, 2008, the employing establishment notified appellant that she was
absent from scheduled duty without sufficient explanation since May 25, 2007. Moreover,
appellant admitted during the telephonic hearing that she did not have any documents in writing
to show that her position was terminated and that if she had continued reporting for work, the
employing establishment would have found work for her to perform.
As the Board finds that appellant did not establish that she experienced a change in the
nature and extent of her light-duty position, in order to establish her claim, she must show that
she experienced a change in the nature and extent of her employment-related injury, which
totally disabled her from working her light-duty position.9
In medical notes dated November 20 and 27, 2007, Dr. Blanchard stated that appellant
could never return to work as a postal carrier due to severe frontal lobe damage from work.
7

The Board notes that, on appeal, appellant’s representative contends that appellant was totally disabled since the
July 15, 2006 employment injury. This contention is not supported by the record. In general, the term “disability”
under the Act means “incapacity because of injury in employment to earn the wages which the employee was
receiving at the time of such injury.” Disability is not synonymous with physical impairment, which may or may
not result in incapacity to earn wages. An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the time of injury, has no
disability as that term is used under the Act and is not entitled to compensation for loss of wage-earning capacity. In
the instant case, appellant is entitled to compensation for total disability if she was unable to perform the light-duty
position assigned by the employing establishment upon her return to work or if the employing establishment was
unable to assign a limited-duty position in accordance with her doctor’s specifications. Appellant was released to
light duty on September 12, 2006 and returned to work on September 15, 2006. Although she may have had a
physical impairment, she was not totally disabled at this time under the definition of the Act as she had the capacity
to earn the wages she was receiving at the time of injury. Thus, the issue on appeal is whether she was disabled after
May 24, 2007, when she stopped working her light-duty position. See 20 C.F.R. § 10.5(f); Roberta L. Kaaumoana,
54 ECAB 150 (2002).
8

See C.S., 60 ECAB ___ (Docket No. 08-2218, issued August 7, 2009); Terry R. Hedman, supra note 5.

9

See id.

5

These notes are insufficient to establish appellant’s claim as the physician did not provide a
rationalized explanation explaining how appellant’s severe frontal lobe damage permanently
prevented her from returning to work.10 Further, Dr. Blanchard did not address appellant’s work
history or how her condition had changed, such that she was unable to work her light-duty
position.11
Further, in an April 8, 2008 medical report, Dr. Molleston diagnosed intracranial injury
with concussion and opined that the condition was due to appellant’s July 2006 work-related
motor vehicle accident. He stated that she demonstrated the usual sequelae of a closed head
injury and that it was difficult to make an estimation of whether she was able to return to work.
Nevertheless, Dr. Molleston opined that appellant was totally and permanently disabled due to
her brain injury and loss of ability to concentrate or reliably accept responsibility. He did not
include any findings to support his conclusion that she was unable to concentrate or reliably
accept responsibility. Rather, other than noting a mild Hoffman’s sign, Dr. Molleston reported
that appellant’s neurological examination was near normal. He did not describe any significant
cognitive deficiencies which would prevent appellant from concentrating or accepting
responsibility.12 Moreover, Dr. Molleston did not discuss appellant’s occupational history or
why she was now disabled after working for several months. Thus, his medical report is
insufficient to establish her claim.13
In an undated report, Dr. Williamson described a neuropsychological evaluation
revealing mild-to-severe cognitive impairments. He also reported that appellant had emotional
difficulties and a history of substance abuse. Dr. Williamson diagnosed intracranial injury, by
history and sequelae of intracranial injury. He stated that appellant had an atypical
neuropsychological profile and that her specific deficits were consistent with day-to-day
problems, including difficulty with organizational tasks, problems with recollection, notable
restlessness and impulsivity combined with a quick and intense temper. Dr. Williamson opined
that appellant’s deficits could be disabling socially and in the workplace. He further stated that
skills, such as the ability to pick up fine details, ability to be flexible with changing demands and
the ability to control emotions, were important in many occupations and that these skills were
significantly more challenging to her. Dr. Williamson also opined that appellant was prone to
some impulsivity prior to her injury, however, she and her father reported an increased inability
to inhibit inappropriate behaviors and reactions after her head injury.
Although Dr. Williamson opined that appellant’s cognitive deficits could be challenging
and disabling in the workplace, he did not provide an affirmative opinion that she was totally
disabled from working light duty.14 Further, he did not provide an opinion that her disabling
emotional and cognitive deficits were due to her employment injury. Rather, Dr. Williamson
10

See Donald T. Pippin, 54 ECAB 631 (2003).

11

See Richard A. Niedert, 57 ECAB 474 (2006).

12

See S.F., 59 ECAB ___ (Docket No. 07-2287, issued May 16, 2008).

13

See Richard A. Niedert, supra note 11.

14

See Conard Hightower, 54 ECAB 796 (2003).

6

reported appellant and her father’s opinion that after her injury she had an increased inability to
stop inappropriate behaviors. As causal relationship is a medical issue, her belief that her
employment injury caused or aggravated her condition is insufficient to establish causal
relationship.15 Dr. Williamson did not provide a rationalized medical opinion that appellant was
totally disabled from working due to the July 15, 2006 motor vehicle accident. Thus, his report
is of diminished probative value and insufficient to establish appellant’s claim.16
Finally, in an April 30, 2008 medical report, Dr. Boggs diagnosed manic-type bipolar
disorder, obsessive-compulsive features, alcohol and cannabis abuse, head trauma and hip and
back pain. Tests results revealed some organic movement and appellant faltered on mental
control tasks. Dr. Boggs opined that, due to appellant’s psychological problems involving mood
and compulsion, she could not martial her thoughts sufficiently to sustain job-related tasks. She
also noted that relating to others on the job could pose a problem for appellant. The Board finds
Dr. Boggs’ medical report is similarly insufficient to establish appellant’s claim. Dr. Boggs did
not provide a fully rationalized medical opinion explaining how her employment injuries from
the July 15, 2006 accident caused her psychological problems and disabled her from working
light duty on May 24, 2007. Moreover, she specifically stated that she did not observe any
sequelae of appellant’s head injury. Further, Dr. Boggs did not address appellant’s return to light
duty on September 15, 2006 or why, after working for several months, she was disabled and
unable to return to her position.17
Appellant did not establish that she experienced a change in the nature and extent of her
work-related condition or a change in the nature and extent of her light-duty requirements.
Therefore, the Board finds that she did not establish that she experienced a May 24, 2007
recurrence of disability causally related to her July 15, 2006 employment injury.
On appeal, appellant’s representative contends that the Office improperly terminated
appellant’s compensation due to her refusal to accept suitable work. The Office, in decisions
dated June 3, 2008 and February 12, 2009 did not deny appellant’s claim or terminate
compensation on the grounds that she refused to accept suitable work. Rather, it properly
adjudicated the claim on the grounds that she did not establish a recurrence of disability. After
her injury, appellant returned to light duty from September 15, 2006 through May 24, 2007. She
accepted the position without complaining that the light-duty requirements were outside her
work restrictions and worked for over eight months before stopping. Appellant did not present
any evidence that the light-duty position was not suitable or outside her work restrictions.
Therefore, she has the burden of proof to establish that she was totally disabled from working her
light-duty position after May 24, 2007.18 Thus, the Board finds that appellant’s argument on
appeal is inapplicable to the instant issue.

15

See S.F., supra note 12.

16

See Theresa C. Andrews, 55 ECAB 719 (2004).

17

See Richard A. Niedert, supra note 11.

18

See Albert C. Brown, supra note 5.

7

LEGAL PRECEDENT -- ISSUE 2
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.19 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) as
the appropriate standard for evaluating schedule losses.20 Office procedures direct the use of the
fifth edition of the A.M.A., Guides, issued in 2001, for all decisions made after
February 1, 2001.21
No schedule award is payable for a member, function or organ of the body that is not
specified in the Act or in the implementing regulations.22 The Act’s list of scheduled members
includes the eye, arm, hand, fingers, leg, foot and toes.23 The Act also specifically provides for
compensation for loss of hearing and loss of vision.24 Section 8107(c)(22) of the Act vests the
Secretary of Labor with the authority to expand the list of scheduled members to include “any
other important external or internal organ of the body.…”25 In accordance with the authority
granted under section 8107(c)(22), the Secretary added the breast, kidney, larynx, lung, penis,
testicle, ovary, uterus and tongue to the list of scheduled members.26 Neither the Act nor the
regulations authorize payment of a schedule award for loss of cognitive function.27 Further, the
brain is not included in the list of scheduled members under the Act and regulations.28
ANALYSIS -- ISSUE 2
The Office accepted that appellant sustained multiple contusions of the trunk, traumatic
brain hemorrhage with open wound, loss of consciousness, pulmonary insufficiency following
trauma, contusion to the face, scalp and neck, closed injury to the lumbar vertebra without spinal
19

5 U.S.C. § 8107(a), (c).

20

20 C.F.R. § 10.404 (1999).

21

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003); FECA
Bulletin No. 01-05 (issued January 29, 2001).
22

Henry B. Floyd, III, 52 ECAB 220, 222 (2001).

23

5 U.S.C. § 8107(c).

24

Id.

25

5 U.S.C. § 8107(c)(22).

26

20 C.F.R. § 10.404(a).

27

5 U.S.C. § 8107(c); id.

28

Brent A. Barnes, 56 ECAB 336 (2005).

8

cord injury and subacute delirium following closed brain injury. As discussed above, the brain is
not included among the list of scheduled members under the Act and regulations. As such,
appellant cannot be compensated for any cognitive deficit.29 She did not submit any medical
evidence establishing that her accepted injuries caused a permanent impairment to any scheduled
members, such as the lower and upper extremities.30 To the contrary, in the April 8, 2008
medical report, Dr. Molleston reported that appellant had intact reflexes in her upper and lower
extremities and good strength throughout. Accordingly, the Office properly denied her claim for
a schedule award.
CONCLUSION
The Board finds that appellant did not establish that she sustained a recurrence of
disability on May 24, 2007 causally related to her July 15, 2006 employment injury. The Board
also finds that she did not establish that she sustained a permanent impairment to a scheduled
member entitling her to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

29

See id.; R.Y., Docket No. 07-2145 (issued April 18, 2008).

30

See Brent A. Barnes, supra note 28.

9

